Citation Nr: 9915624	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  96-47 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
injury with chondromalacia patella, currently rated as 20 
percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations in July 1996 and August 1997 by 
the White River Junction, Vermont Regional Office (RO).  This 
case was previously before the Board in October 1998 and, in 
pertinent part, remanded for additional development and 
adjudication.  The Board also granted an extension of a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
through July 31, 1996, following surgery for the service-
connected right knee disability.  The RO effectuated the 
Board's decision in an October 1998 rating decision.


REMAND

The veteran is service-connected for a right knee injury with 
chondromalacia patella, which has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Private treatment records 
dated from September 1996 to October 1998 show evidence of 
degenerative joint disease of the right knee.  It is unclear 
whether the veteran's service-connected right knee disability 
is manifested by degenerative joint disease such that an 
increased rating is warranted and the current January 1999 VA 
examination report is insufficient for evaluation purposes.  
Specifically, the examiner did not comment on arthritis and 
X-rays were not taken at the time of the examination.  The 
Board is not free to exercise its own judgment as to the 
extent to which degenerative joint disease contributes to the 
veteran's service-connected disability and is precluded, in 
fact, from exercising an opinion on any medical matter.  
Colvin v. Derwinski, 1 Vet.App. 171 (1991).  

A VA General Counsel opinion indicates that 38 C.F.R. § 4.71a 
authorizes the possibility of multiple ratings under Code 
5003 (and therefore Code 5010) and Code 5257, in situations 
where the claimant has arthritis and instability of the knee, 
when the arthritis produces limitation of motion in addition 
to the instability contemplated by Code 5257.  VAOPGCPREC 23-
97 (July 1, 1997).  If the veteran exhibits both recurrent 
subluxation/lateral instability as well as arthritis with 
limitation of motion, then he is entitled to consideration of 
separate compensable ratings under Diagnostic Codes 5010 and 
5257.  The RO should consider this, along with the factors in 
38 C.F.R. §§ 4.40 and 4.45 (1998), when making its evaluation 
of the right knee disorder.  Any additional relevant records 
of VA or private treatment that are not currently of record 
should be obtained and associated with the claims file. 

The Board notes that if the veteran does not meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  Moreover the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals prior to March 1, 
1999) has held that where a Diagnostic Code is not predicated 
on limited range of motion alone, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998), with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

The issue of entitlement to a total rating based on 
individual unemployability is inextricably intertwined with 
the issue of entitlement to an increased rating for right 
knee disability.  The Board finds that an opinion as to 
whether the veteran's service-connected right knee disability 
impairs his ability to perform substantially gainful 
employment should be included in the examination report.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain copies of any 
additional VA or private treatment 
records pertaining to treatment of the 
veteran's service-connected right knee 
disability since October 1998.  These 
records should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folder.  Copies of complete 
records should be associated with the 
claims folder.

2.  Both volumes of the veteran's VA 
Counseling/Evaluation Rehabilitation 
folders, or copies of pertinent 
documents, should be associated with the 
claims folder by the RO.

3.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the current severity of the right knee 
disability.  All indicated tests and 
studies, to include X-rays, should be 
completed and all findings reported in 
detail.  Limitation of motion should be 
specifically reported in degrees.  The 
examiner should be instructed to set 
forth the history of symptoms as reported 
by the veteran as well as all pertinent 
findings.  The examiner should include a 
detailed account of all manifestations of 
the disability found to be present.  A 
definitive diagnosis should be given with 
an indication of the etiology of any 
degenerative joint disease present and 
the medical probability that it is 
related to or a manifestation of the 
service-connected right knee disability.  
Specific findings as to the presence or 
absence of right knee recurrent 
subluxation/lateral instability should 
also be reported.

The examiner should also determine 
whether any arthritis results in pain, 
weakened movement, excess fatigability or 
incoordination and express an opinion of 
whether pain, weakened movement, excess 
fatigability or incoordination of the 
knee significantly limits functional 
ability during flare-ups or when the knee 
is used repeatedly over a period of time.  
The examiner should express an opinion 
pertaining to the overall degree of 
physical disability resulting from the 
veteran's service-connected right knee 
disability.  The bases for the 
conclusions reached should be stated in 
full.  It is imperative that the claims 
folder be made available to the examiner 
for review.

4.  After the development requested above 
has been completed, the RO should again 
review the record concerning both issues 
on appeal.  The RO should evaluate the 
veteran's right knee disability under 
38 C.F.R. § 4.71a, to include the 
evaluation of both Codes 5010-5003 and 
5257 if indicated, to the extent 
VAOPGCPREC 23-97 (July 1, 1997) allows 
this.  This review should include 
consideration of the provisions of 38 
C.F.R. §§ 3.321, 4.40 and 4.45 as well as 
all information added to the file since 
the last supplemental statement of the 
case.  Full consideration should be given 
to the provisions of 38 C.F.R. §§ 3.340, 
3.341 and 4.16 as they apply to the 
veteran's circumstances.  If the decision 
remains adverse to the veteran, a 
supplemental statement of the case should 
be furnished and the veteran and his 
representative provided an opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


